Citation Nr: 1629870	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-03 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to June 1970.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  They were originally before the Board on appeal from an August 2011 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD (rated 50 percent) and denied TDIU; the matters are now in the jurisdiction of the Atlanta, Georgia, RO.  

In May 2015, the Board (in a decision by another Veterans Law Judge (VLJ)) denied the claims on appeal.  The Veteran appealed the May 2015 Board decision to the Court, resulting in a February 2016 Joint Motion for Remand (JMR) by the parties.  A February 2016 Court Order remanded the matter for compliance with the instructions in the JMR.  The case is now been assigned to the undersigned.

In its May 2015 decision, the Board referred claims of service connection for fibromyalgia, erectile dysfunction, hearing loss, tinnitus, and whether new and material evidence had been submitted to reopen a claim of service connection for heart disease (raised in a February 2014 statement) to the Agency of Original Jurisdiction (AOJ).  No action has been taken.  Therefore, the Board does not have jurisdiction over these matters, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

In the February 2016 JMR, the parties agreed that the Board failed to provide an adequate statement of reasons and bases because it did not adequately discuss a February 2014 lay statement regarding PTSD symptoms that were not considered at the time of the last prior VA examination of record, conducted in October 2010.  The parties also agreed that the Board failed to discuss whether the Veteran's diagnosed polysubstance abuse should be encompassed (on a direct or secondary basis) in his service-connected psychiatric disability, currently limited to PTSD.  Remand is required for a new VA examination that considers the February 2014 lay statement regarding psychiatric symptomatology and provides a nexus opinion regarding the Veteran's diagnosed polysubstance abuse (and, if applicable, describes any additional impairment due to that condition).

In addition, the record suggests that the Veteran may be receiving ongoing treatment for psychiatric disability.  Records of ongoing treatment are clearly pertinent (and may be critical) evidence in a claim for increased rating.  Notably, VA records are constructively of record.  Consequently, development for any outstanding records is necessary.

As the TDIU claim is inextricably intertwined with the increased rating claim being remanded, consideration of that claim must be deferred at this time.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for psychiatric disability (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the severity of his service-connected PTSD and the nature/etiology of his polysubstance abuse.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should:

a) Opine (with explanation that cites to supporting factual data/medical literature) whether the Veteran's diagnosed polysubstance abuse is secondary to/a symptom of his PTSD or a primary entity. 

b) Identify each symptom of PTSD (and any related disability) found, noting its frequency and severity.  The examiner must specifically note the presence or absence of each symptom listed in the rating schedule criteria for ratings above 50 percent, and any other symptoms of similar gravity.  The examiner should specifically opine regarding the expected impact of the symptoms found on occupational and social functioning and identify whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).

(c) If polysubstance abuse is found to not be a symptom of PTSD, to the extent possible, distinguish between the symptoms (and related impairment) associated with the Veteran's service-connected PTSD. 

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claims.  If either benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

